On Remand from the Alabama Supreme Court

COBB, Judge.
On the authority of Ex parte Turner, 746 So.2d 355 (Ala.1998), this cause is remanded to the circuit court for that court to conduct an evidentiary hearing to determine the admissibility of the DNA population frequency statistical evidence in accordance with the methods established by the Alabama Supreme Court in the above opinion. In accordance with the instructions of the Alabama Supreme Court, if the circuit court determines that the evidence was not admissible, it should order a new trial. If the circuit court determines that the evidence was admissible, it should enter an order to that effect and return the cause to this court within 90 days of the date of this opinion and in that return, include a transcript of any testimony taken, as well as the court’s written findings and conclusions. In either case, the circuit court should place in the record specific findings regarding the reliability and relevance of the DNA population frequency statistical evidence.
REMANDED WITH INSTRUCTIONS.*
LONG, P.J., and McMILLAN, BROWN, and BASCHAB, JJ., concur.

 Note from the reporter of decisions: On December 18, 1998, on return to remand, the *364Court of Criminal Appeals affirmed, without opinion. On March 26, 1999, that court denied rehearing, without opinion. On August 20, 1999, the Supreme Court denied certiora-ri review, without opinion (1981119).